Case
Case 5:19-cv-00718-PRW
     5:19-cv-00718-PRW Document
                       Document 36-1
                                32-1 Filed
                                     Filed 04/08/20
                                           04/01/20 Page
                                                    Page 1
                                                         1 of
                                                           of 3
                                                              3
Case
Case 5:19-cv-00718-PRW
     5:19-cv-00718-PRW Document
                       Document 36-1
                                32-1 Filed
                                     Filed 04/08/20
                                           04/01/20 Page
                                                    Page 2
                                                         2 of
                                                           of 3
                                                              3
Case
Case 5:19-cv-00718-PRW
     5:19-cv-00718-PRW Document
                       Document 36-1
                                32-1 Filed
                                     Filed 04/08/20
                                           04/01/20 Page
                                                    Page 3
                                                         3 of
                                                           of 3
                                                              3
